Free Writing Prospectus November 21, 2007 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-145532). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust, Series 2007-9(Issuing Entity) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning January 25, 2008. The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by an Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 13 and “Series risk factors” beginning on page 6before you purchase any certificates. Citi Banc of America Securities LLC (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. How to read this free writing prospectus This free writing prospectus consists of a supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives some specific information about this series of certificates. The supplement does not describe the characteristics of any particular class of certificates; the characteristics of individual class A certificates will be determined by Citigroup Global Markets Inc. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely on the information in this free writing prospectus, together with specific information on the certificates provided to you by the Underwriters. Contents SUPPLEMENT 3 Summary 3 Series risk factors 6 The mortgage loans 8 Allocations and distributions 8 Static pool information 10 Legal proceedings 10 Third-party originators 11 Possible special servicer 11 Additional ERISA considerations 11 Legal investment 12 Federal income tax consequences 12 CORE PROSPECTUS 13 Summary 13 General risk factors 13 Series structure 17 Subordination 23 Allocations 25 Distributions 29 Adjustments to class balances 34 Realized losses 35 Loss recoveries 36 Voting rights 36 Composite and component classes 36 Multiple pool series 37 Cross-collateralization 37 Clean-up call 44 Sensitivity of certificates to prepayments 44 Yield to maturity 46 CitiMortgage’s securitization programs 47 Static pool information 48 The mortgage loans 48 Insurance and other credit support 53 Mortgage documents 54 The Depositor and other affiliates of CitiMortgage 55 Mortgage loan underwriting 55 Servicing 58 The Trust 66 Book-entry and physical certificates 69 European purchasers 70 ERISA considerations 72 Legal investment considerations 73 Taxation of certificate holders 75 Taxation of the Trust 83 Legal aspects of mortgage loans 84 Use of proceeds 93 Additional information 94 INDEX 95 2 SUPPLEMENT Summary Offered certificates Two groups of senior class A certificates, and three classes — B-1, B-2 and B-3 — of subordinated certificates. It is anticipated that senior class A certificates with the following approximate aggregate principal balances will be issued on the closing date: Group I Group II Combined $220 million $40 million $260 million Certificates not offered by this prospectus Three classes — B-4, B-5 and B-6 — of subordinated certificates and one or more classes of residual certificates. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2007-9 (the
